            Case 3:19-cv-02247-WHA Document 42 Filed 07/18/19 Page 1 of 6




2    Paul J. Sayre - Pro Se

3    11816 Inwood Rd #1083

4
     Dallas, TX. 75244
5
     646-820-6044
6

7

8
                            UNITED STATES DISTRICT COURT
9

10
                          NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   Paul J. Sayre, D.B.A. Rdevice                    CASE NO.: 3:19-CY-02247-WHA

15           Plaintiff                                DOCUMENT TITLE:

16
     vs.                                              JOINT CASE MANAGEMENT
17
     Google, inc.
18                                                    STATEMENT & [PROPOSED]
             Defendant
19
                                                      ORDER
20

21

22

             The parties to the above-entitled action jointly submit this JOINT CASE
23
     MANAGEMENT STATEMENT & PROPOSED ORDER pursuant to the Standing Order
24
     for All Judges of the Northern District of California and Civil Local Rule 16-9.
25

26

27

28
                                             Page 1 of 6
           JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
           Case 3:19-cv-02247-WHA Document 42 Filed 07/18/19 Page 2 of 6




     1. Jurisdiction & Service
     The basis for the court's subject matter jurisdiction over plaintiffs claims and
     defendant's counterclaims, v[/hether any issues exist regarding persona jurisdiction or
     venue, v[/hether any parties remain to be served, and, if any parties remain to be served,
     a proposed deadline for service.
4
     The Jurisdiction is correct as determined in a ruling in the United States District Court of
5

6    the Eastern District Of Texas.

7
     2. Facts
8    A brief chronology of the facts and a statement of the principal factual issues in dispute.
9
     The facts are outlined in the amended complaint.
10
     3. Legal Issues
11
     A brief statement, without extended legal argument, of the disputed points of law,
12   including reference to specific statutes and decisions.

13
     The legal issues are outlined in the amended complaint.
14

15   4. Motions
     All prior and pending motions, their current status, and any anticipated motions.
16

17   All anticipated motions have been filed.
18
     5. Amendment of Pleadings
19
     The extent to which parties, claims, or defenses are expected to be added or dismissed
20
     and a proposed deadline for amending the pleadings.

21
     The amended complaint has been filed.
22

     6. Evidence Preservation
23
     A brief report certifying that the parties have reviewed the Guidelines Relating to the
24   Discovery of Electronically Stored Information ("ESI Guidelines"), and confirming that
     the parties have met and conferred pursuant to Fed. R. Civ. P. 26(f) regarding
25
     reasonable and proportionate steps taken to preserve evidence relevant to the issues
26   reasonably evident in this action. See ESI Guidelines 2.01 and 2.02, and Checklist for
     ESI Meet and Confer.
27

28
                                             Page 2 of 6
       JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
           Case 3:19-cv-02247-WHA Document 42 Filed 07/18/19 Page 3 of 6




     The Plaintiff and Defendant have confirmed that evidence has been preserved.
2
     7. Disclosures
3
     Whether there has been full and timely compliance with the initial disclosure
4    requirements of Fed. R. Civ. P. 26 and a description of the disclosures made. For ADA
     and employment cases, see General Order Nos. 56 and 71.
5

6    Initial disclosures have been disclosed in the amended complaint.

7
     8. Discovery
8    Discovery taken to date, if any, the scope of anticipated discovery, any proposed
9
     limitations or modifications of the discovery rules, a brief report on whether the parties
     have considered entering into a stipulated e-discovery order, a proposed discovery plan
10   pursuant to Fed. R. Civ. P. 26(f), and any identified discovery disputes.

11
     The Plaintiff and Defendant have agreed to schedule Discovery proceedings until after
12
     initial motions have been determined.
13

14   9. Class Actions
     If a class action, a proposal for how and when the class willbe certified.
15

16   This is not a Class Action claim.

17
     10. Related Cases
IS   Any related cases or proceedings pending before another judge of this court, or before
19
     another court or administrative body.

20
     There are no related cases.
21

     11. Relief
22
     All relief sought through complaint or counterclaim, including the amount of any
23   damages sought and a description of the bases on which damages are calculated. In
     addition, any party from whom damages are sought must describe the bases on which it
24
     contends damages should be calculated if liability is established.
25
     The relief sought has been stated in the amended complaint.
26

27

28
                                             Page 3 of 6
       JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
           Case 3:19-cv-02247-WHA Document 42 Filed 07/18/19 Page 4 of 6




!    12. Settlement and APR
     Prospects for settlement, ADR efforts to date, and a specific ADR plan for the case,
2
     including which ADR process option the parties have selected and a proposed deadline,
3    or if the parties do not agree, each party's preferred option and timing, in compliance
     with ADR LR. 3-5. In addition, the parties should include a description of key discovery
4    or motions necessary to position the parties to negotiate a resolution.
5
     The Plaintiff and Defendant have determined the Defendant is not interested in reaching
6
     a settlement at this time.
7

8
     13. Consent to Magistrate Judge For All Purposes
9    Whether^ parties will consent to have a magistrate Judge conduct all further
     proceedings including trial and entry of judgment.     YES      X NO
10

11   The case has already been transferred to the current Judge.
12
     14. Other References
13
     Whether the case is suitable for reference to binding arbitration, a special master, or the
14   Judicial Panel on I\/lultidistrict Litigation.

15
     There are no other references.
16

17   15. Narrowing of Issues
     Issues that can be narrowed by agreement or by motion, suggestions to expedite the
18   presentation of evidence at trial (e.g., through summaries or stipulated facts), and any
19
     request to bifurcate issues, claims, or defenses.

20
     There is no narrowing of the issues.
21

     16. Expedited Trial Procedure
22
     Whether this is the type of case that can be handled under the Expedited Trial
23   Procedure of General Order 64, Attachment A. If all parties agree, they shall instead of
     this Statement, file an executed Agreement for Expedited Trial and a Joint Expedited
24   Case Management Statement, in accordance with General Order No. 64, Attachments
     B and D.
25

26
     There is no expedited trial request.
27

28

                                             Page 4 of 6
       JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
              Case 3:19-cv-02247-WHA Document 42 Filed 07/18/19 Page 5 of 6




     17. Scheduling
     Proposed dates for completion of initial ADR session, designation of experts, discovery
     cutoff, hearing of dispositive motions, pretrial conference and trial.

     The Plaintiff and Defendant have agreed to postpone scheduling until after initial
4
     motions have been determined.
5

6
     18. Trial
7
     Whether the case will be tried to a jury or to the court and the expected length of the
8    trial.

9
     The Plaintiff requests to have the case tried before the court.
10

11   19. Disclosure of Non-party Interested Entities or Persons
     Whether each party has filed the "Certification of Interested Entities or Persons"
12   required by Civil Local Rule 3-15. In addition, each party must restate in the case
13
     management statement the contents of its certification by identifying any persons, firms,
     partnerships, corporations (including parent corporations) or other entities known by the
14   party to have either: (i) a financial interest in the subject matter in controversy or in a
     party to the proceeding; or (ii) any other kind of interest that could be substantially
15   affected by the outcome of the proceeding.
16
     The Certification of Interested Entities or Persons has been filed.
17

18   20. Professional Conduct

19
     Whether all attorneys of record for the parties have reviewed the Guidelines for
     Professional Conduct for the Northern District of California.
20

     The Plaintiff has reviewed the Guidelines for Professional Conduct.
21

22
     21. Other
23   Such other matters as may facilitate the just, speedy and inexpensive disposition of this
     matter
24

25   None.

26

27    Dated:                               July 17th, 2019
28

                                             Page 5 of 6
        JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
          Case 3:19-cv-02247-WHA Document 42 Filed 07/18/19 Page 6 of 6




1                                                    for plaintiff

2

3                                  ^SE MANAGEMENT ORDER
4    The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is

5    approved as the Case Management Order for this case and all parties shall comply with
6    its provisions. [In addition, the Court makes the further orders stated below;]

7

8

9    IT IS SO ORDERED.

10   Dated:

11                                             UNITED STATES DISTRICT/MAGISTRATE
                                                                     JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             Page 6 of 6
       JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
